— In a proceeding pursuant to Not-For-Profit Corporation Law § 404, the Attorney-General of the State of New York and the New York Society for the Prevention of Cruelty to Children appeal from an order of the Supreme Court, Kings County (Cohen, J.), dated January 7, 1988, which granted the application of the proposed incorporator the Society for the Prevention of Cruelty to Children of the County of Kings, Inc. to dispense with the approval of its certificate of incorporation by the New York Society for the Prevention of Cruelty to Children.
Ordered that the order is affirmed, with costs, for the reasons stated in the memorandum decision of Justice Cohen, dated October 20, 1987 (see also, Matter of Long Is. Socy. for Prevention of Cruelty to Children v Abrams, 154 AD2d 536 [decided herewith]).
We agree with the Supreme Court that Not-For-Profit Corporation Law § 1403 does not expressly or impliedly prohibit the incorporation of more than one society for the prevention of cruelty to children in Kings County. We note that recent legislation which amends section 1403 by prohibiting incorporation of corporations for the prevention of cruelty to children after November 1, 1989 is not applicable to the instant case (see, L 1989, ch 618, amdg L 1969, ch 1066). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.